UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6650



REUBEN GARRISON,

                                           Petitioner - Appellant,

          versus


F. W. GREENE, Warden; E. MONTGOMERY TUCKER;
ALL AGENTS OF PROBATION AND PAROLE,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-399-3)


Submitted:   July 8, 1999                  Decided:    July 16, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reuben Garrison, Appellant Pro Se. Matthew P. Dullaghan, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reuben Garrison appeals the district courts order denying re-

lief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1999).   We have reviewed the record and the district court's

opinion and find no reversible error.   Accordingly, we deny Appel-

lant’s motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.     See Garrison v.

Greene, No. CA-98-399-3 (E.D. Va. Apr. 27, 1999). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2